Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-20-2007

USA v. Geddes
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3335




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Geddes" (2007). 2007 Decisions. Paper 25.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/25


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                   ______

                                      No. 06-3335
                                        ______

                          UNITED STATES OF AMERICA,
                                             Appellee

                                           v.

                                  AARON GEDDES,
                                                      Appellant


                                     Appeal from the
                          United States District Court for the
                                  District of New Jersey
                                 (D.C. No. 02-cr-00705)
                       District Judge: Honorable Mary L. Cooper


                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 11, 2007


          Before: SLOVITER, AMBRO, Circuit Judges, and RESTANI* , Judge

                              (Filed: December 20, 2007)


                                       OPINION




      *
        Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.

                                           1
RESTANI, Judge.

       This appeal challenges a sentence imposed after remand to apply the United States

Sentencing Guidelines in an advisory manner as required by United States v. Booker,

543 U.S. 220 (2005). Defendant Aaron Geddes was found guilty of violation of

18 U.S.C. § 922(g)(1) (felon in possession of a firearm). In calculating the Guidelines

range, the District Court imposed a four-level enhancement for using a firearm in

connection with another felony. The District Court found that the facts necessary to the

enhancement were established by a preponderance of the evidence.

       Geddes’ sole argument on appeal is that due process requires that if a separate

crime is the basis for a sentencing enhancement, the elements of that crime must be found

by the trier of fact beyond a reasonable doubt. Sitting en banc, we recently rejected this

argument, see United States v. Grier, 475 F.3d 556 (3d Cir. 2007), and held that

sentencing enhancements, whether constituting a separate offense or not, do not implicate

rights to a jury trial or proof beyond a reasonable doubt.1 Id. at 567.

       Accordingly, we will affirm.




       1
        Judge Sloviter agrees that Grier represents the law of the Circuit. Nonetheless,
she believes that Geddes’ argument represents the better view, as set forth in her dissent
in Grier.

                                              2